NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 4 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUCIA ESPINDOLA RIVERA; et al.,                 No.    19-73104

                Petitioners,                    Agency Nos.       A202-155-028
                                                                  A202-155-030
 v.                                                               A202-155-031
                                                                  A202-155-032
WILLIAM P. BARR, Attorney General,

                Respondent.                     MEMORANDUM*

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2020**
                              Seattle, Washington

Before: GOULD and FRIEDLAND, Circuit Judges, and CHEN,*** District Judge.

      Lucia Espindola Rivera and three of her children, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Edward M. Chen, United States District Judge for the
Northern District of California, sitting by designation.
applications for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      The agency’s determination that Petitioners failed to establish they suffered

harm rising to the level of persecution is supported by substantial evidence. The

threats received by Petitioners were not coupled with any close confrontation or

action. Petitioners lived unharmed in Mexico for two years after Espindola

Rivera’s sons went missing until Petitioners came to the United States. See Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (finding death threats from

hitmen who took no action against petitioner or his family did not compel a finding

of past persecution); Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (death threats

may rise to the level of persecution where they are “so menacing as to cause

significant actual suffering or harm” (internal quotation marks and citation

omitted)).

      Substantial evidence also supports the agency’s determination that

Petitioners failed to establish an objectively reasonable fear of future persecution.

In addition to the fact that Petitioners were not harmed, Petitioner Espindola

Rivera’s husband and two sons continue to live “in the alleged danger zone” in

Mexico without experiencing harm tied to their inquiries to law enforcement. See


                                          2                                      19-73104
Santos-Lemus v. Mukasey, 542 F.3d 738, 743-44 (9th Cir. 2008) (crediting family

member’s continued safety as substantial evidence against fear of persecution),

abrogated on other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081, 1093

(9th Cir. 2013) (en banc); see also INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1

(1992) (“To reverse the BIA finding we must find that the evidence not only

supports that conclusion, but compels it . . . .”); Nagoulko v. INS, 333 F.3d 1012,

1018 (9th Cir. 2003) (possibility of future persecution “too speculative”).

      Thus, Petitioners’ asylum claim fails. See Halim v. Holder, 590 F.3d 971,

975-77 (9th Cir. 2009) (upholding denial of asylum where substantial evidence

supported the agency’s determination that petitioner did not establish past

persecution or a well-founded fear of persecution). Because Petitioners failed to

establish eligibility for asylum, they failed to establish eligibility for withholding

of removal. See Zehatye, 453 F.3d at 1190 (clear probability standard for

withholding of removal imposes a heavier burden than the well-founded fear

standard for asylum).

      Substantial evidence also supports the agency’s denial of CAT relief because

Petitioners failed to show it is more likely than not they will be tortured by or with

the consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009) (stating standard); see also Garcia-

Milian v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (petitioner did not


                                           3                                     19-73104
establish the necessary “state action” for CAT relief); Wakkary v. Holder, 558 F.3d

1049, 1067-68 (9th Cir. 2009) (no likelihood of torture).

      Finally, we reject as unsupported by the record Petitioners’ contention that

the agency made “factual errors” in its analysis of their case.

      PETITION FOR REVIEW DENIED.




                                          4                                  19-73104